      Case 2:18-cv-07011-RRM-AYS Document 81 Filed 01/24/20 Page 1 of 1 PageID #: 1359


                                                 Via Electronic Case Filing


                                                                                           January 24, 2020




        Hon. Roslynn R. Mauskopf, USDJ
        United States District Court
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201
         re       Lepper et al. v. Village of Babylon et al.                                                  2:18-cv-07011-RRM-AYS
        Dear Judge Mauskopf:
        As attorneys for the Plaintiffs John Lepper and Noelle Lepper, we are notifying you
        that in accordance with your Local Rules we have herewith served Counsel for
        Defendants by electronic mail with the Notice of Motion, Affirmation of Plaintiffs'
        Attorney Cory H. Morris, and Plaintiffs' Memorandum oflaw.
''      Subject to Court Approval, Plaintiff proposes the briefing schedule:
              •    January 24, 2020: Plaintiffs served their Notice of Motion, Affirmation of
                   Plaintiffs' Attorney, and Plaintiffs Memorandum of Law upon Counsel for
,,·
                   Defendants by electronic mail.
'·            •    February 13, 2020: Defendants to serve their response by electronic mail.
              •    February 26, 2020: Plaintiffs to serve their Reply.
              •    February 28, 2020: Plaintiffs to file the bundled motion on ECF in accordance
                   with this Court's Local Rule 6 and provide your Chambers with a full set of
                   courtesy copies of the motion papers.
        Thank you very much for your consideration.




                           To: Eric Tosca, Esq.
                           (via electronic mail)


                                           135 Pinelawn Roa,d, Suite 250s, Melville NY 117 4 7
                   TEL :   631 .450.2515    I   FAX :   631 . 223 .7377   I   WEB :   coryhmorris .com   I   EMAIL :   info@coryhmorris . com
